Citation Nr: 1718735	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  09-04 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from
November 2007 and May 2008 rating decisions of the Department of Veterans
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and Los Angeles,
California. During the course of the appeal, jurisdiction was transferred to the Los Angeles, California, RO.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in
Los Angeles, California, in September 2011. A transcript of the hearing is of
record. 

This matter was previously remanded by the Board in December 2012. As will be discussed further below, after a review of the record the finds that an additional remand is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A statement that was signed and received in January 2013 stated that the Veteran wished to have the Disabled American Veterans revoked as his power of attorney. In March 2013, the Board sent the Veteran a representative clarification letter which gave him the opportunity to let the Board know who he would like to represent him. The letter notified the Veteran that if no response was received within 30 days of the date of the letter, the Board would assume that the Veteran wished to remain represented by Disabled American Veterans, and the Board wwould resume its review of the appeal. The Veteran did not respond to the clarification letter, and as such the Board will assume that the Veteran wished to remain represented by Disabled American Veterans and continue to adjudicate this claim.

A review of the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files were conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As noted in the Introduction, this matter was remanded by the Board in December 2012. However, after a review of the record, the Board finds that the matter must be remanded for further development in accordance with VA's duty to assist.

The Board in its December 2012 Remand directed the RO to afford the Veteran a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability. However, the Veteran was not afforded a VA examination in accordance with the Board's December 2012 Remand. As the Court held in Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Thus, on Remand, the Board once again directs the AOJ to schedule the Veteran for a VA examination to determine the impact of the service-connected disabilities on the Veteran's employability.

Moreover, the Board notes that the July 2016 Supplemental Statement of the Case (SSOC) refers to pertinent records that have not been associated with the electronic record. Specifically, the July 2016 SSOC indicates the existence of updated VA treatment records from Martinez VA Medical Center dated from December 2011 through June 2016. Such pertinent medical records are referred to in the SSOC and must be obtained and associated with the Veteran's electronic claims file. 38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, upon Remand, the RO is directed to obtain any available vocational rehabilitation records. The record currently includes education letters, and the SSOC refers to the Veteran's recent participation in vocational rehabilitation. Therefore, the RO is instructed to obtain any and all outstanding vocational rehabilitation records and associate such with electronic record.

Last, the SSOC notes that the Veteran was sent a VA Form 21-8940, but that he did not return the form. Although this noncompliance does not permit the RO to withhold the Veteran's VA examination, the Veteran is reminded that the duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, upon remand, the RO should make a final request to the Veteran complete and submit the VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain all outstanding VA treatment records, to specifically include December 2011 to June 2016VA treatment records from Martinez VA Medical Center. Ensure that such additional VA treatment records are associated with the electronic claims file and properly labeled. 

3. Obtain the Veteran's VA vocational rehabilitation folder and associate such with the electronic claims file.

4. If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

5. After completing the above development to the extent possible, the Veteran should be scheduled for a VA examination before an appropriate examiner to determine functional effects of his service-connected disabilities, either individually or taken in their totality, relative to his ability to obtain or maintain a substantially gainful occupation that his education and occupational experience would otherwise permit him to undertake. 

The examiner should review the electronic claims file and note such review in the examination report. The examiner should provide a rationale for any opinion expressed.

The examiner must not consider and must not discuss impairment related to nonservice-connected disability and the Veteran's age.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

6. Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions. Thereafter, adjudicate the Veteran's claim for a TDIU. If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided, a SSOC, to include consideration of all of the evidence associated with the file since the July 2016 SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




